133 F.3d 931
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.William C. WRIGHT, Plaintiff-Appellant,v.CONTINENTAL AIRLINES, INC., a Foreign Corp.;  DOES I-L;  andRoe Corporations LI-C, inclusive, Defendants-Appellees.
No. 96-17244.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 5, 1997.*Decided Dec. 17, 1997.

Before:  CHOY, ALARCON, and NELSON, Circuit Judges.

ORDER

1
The judgment of the district court is AFFIRMED for the reasons stated in the district court § order filed October 24, 1996.


2
IT IS-SO ORDERED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  Rule 36-3